Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known touch display multi-chip configurations thereof. However, none of the references alone or in combination teach: “A display controller comprising: a display processor comprising a first digital circuit, and configured to receive image data from an application processor (AP) and output the image data to a first component driver chip configured to drive a gate line and a source line of a display panel; and a touch processor comprising a second digital circuit, and configured to receive touch data from a second component driver chip configured to drive sensing electrodes of a touch panel, wherein the display controller is implemented as one semiconductor chip and separated from each of the first component driver chip and the second component driver chip, and wherein the display processor and the touch processor communicate with each other through an internal interconnection of the one semiconductor chip, and wherein the display processor comprises: a frame memory configured to store the image data to be displayed on the display panel; and an image processing circuit configured to perform an image processing operation on the image data.”  After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.